DETAILED ACTION
This Office Action is responsive to the communication filed 03/01/2021. 
Status of the claims:
Claims 1-30 were previously presented and examined.
Claims 1-30 are currently pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the submission, filed on 03/01/2021.  Since the continued examination under 37 CFR 1.114 is requested by the Applicant, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 and the Applicant's submission filed on 03/01/2021 has been entered.  

Response to Amendments 
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed March. 1, 2021. By this amendment, claims 1-2, 21-22, and 29-30 have been amended. Claims 1-30 remain pending in the application.

Response to Arguments/Remarks
Applicants’ Remarks Made in an Applicants Arguments/Remarks, filed in response the Office Action dated 02/26/2021 has been fully considered. It is noted that the claims have been amended by this response. The amendment, specifically, to independent claims 1, 21, and 29-30 include new feature which was not recited in previously rejected claims. Further, the amendment to the claims is the result of prior art reference/s and, thus, does narrow the scope of the claims.  As such, the applicant’s arguments/remarks have been fully considered and/or thoroughly 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
o
Claims 1-4, 8-24, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over US20080153444 to Chen et al. (“Chen”) in view of WO2012072228 to Aubert (“Aubert”), further in view of US20160254939 to Miyazaki (the references in parentheses apply to the prior art document) 

RE claims 1, 21, 29, 30, Chen discloses a method, apparatus and non-transitory computer-readable medium for wireless communication at a wireless device (e.g. Figs. 6, 8 and Paras [0002], [0055]), comprising: 3receiving a configuration message indicating a number of spatial layers and a 4modulation and coding scheme for a beamformed transmission (e.g. Fig. 1 and Paras [0005], [0007], [0042]); 5receiving the beamformed transmission in accordance with the configuration 6message (e.g. Figs. 1, 7 and Paras [0006], [0014]-[0016]); 7determining a channel estimate for a 
Chen discloses every claimed limitations, as noted above, except the reduction process applied is not termed a “lattice reduction”, as recited. However, Aubert teaches or suggests, in the same technical field, a reduction process named “lattice reduction”, as recited (see for example, Figs. 5b & 6, and Pg. 4, lines 15-20, Pg. 6, lines 5-10).  
However, Aubert teaches or suggests, in the same technical field, a reduction process termed “lattice reduction” for applying lattice reduction to generate a matrix which allow determining a channel estimate for a resource element (see for example, Figs. 5b & 6, and Pg. 4, lines 15-20, Pg. 6, lines 5-10).  Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the wireless device disclosed by Chen with Aubert’s teaching of lattice reduction. In combination, Chen is not altered in that Chen continues to determine a transformation matrix for determining limited number of symbols and perform decoding the number of symbols of the transmitted beams and thereby to reduce computational complexity of the decoder. Therefore one of ordinary skill in the art, such as an individual working in the field of wireless network communications could have combined the features/elements as claimed by known methods, and that in 
The subject matter of the claims differ from Chen in view of Aubert in that Chen in view of Aubert does not explicitly disclose the features: [applying the transformation matrix to an initial lattice domain to determine a transformed lattice domain], and [… based at least in part on the transformed lattice domain] as recited in currently amended claims 1, 21, 29, 30.
However, Miyazaki teaches or suggests, in the same technical field, the features: [applying the transformation matrix to an initial lattice domain to determine a transformed lattice domain], and [… based at least in part on the transformed lattice domain] as recited (see for example, Figs. 4, 6, 8 and Para [0009], Claims 1-3 of Miyazaki).  Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the wireless device disclosed by Chen in view of Aubert with Miayzaki’s teaching for performing interference cancellation using the transformed lattice domain. In combination, Chen in view of Aubert is not altered in that Chen in view of Aubert continues to estimate a transformation matrix for determining limited number of symbols and thereby reduce computational complexity of the decoder. Therefore one of ordinary skill in the art, such as an individual working in the field of wireless network communications could have combined the features/elements as claimed by known methods, and that in combination, each feature/element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 1, 21, 29, and 30.


RE claims 2, 17 and 22, Chen discloses 1 the method and apparatus of claims 1 and 21, as described above.
Chen does not explicitly disclose the limitations: 2wherein the initial lattice domain comprises a plurality of constellation 4symbols and the transformed lattice domain comprises a plurality of transformed 5constellation symbols, as recited.  However, Aubert teaches, in the same technical field, the limitations: wherein, the transformed lattice domain comprising a plurality of transformed 5constellation symbols (e.g. Figs. 5-6, Pg. 6, lines 5-27, Pg. 11, lines 5-20, Pg. 18, lines 23-27, Pg. 19, lines 5-10). 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the wireless device disclosed by Chen with Aubert’s teaching for the purpose of determining reduced lattice domain by applying the transformation matrix to an original lattice domain. In combination, Chen is not altered in that Chen continues to perform decoding the number of symbols of the transmitted beams of the wireless networks. Therefore one of ordinary skill in the art, such as an individual working in the field of wireless network communications could have combined the features/elements as claimed by known methods, and that in combination, each feature/element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 2, 17 and 22.

 1 the method and apparatus of claims 2 and 22, as described above.
Chen 1Chenc does not explicitly disclose the limitations: 2determining, in the transformed lattice domain, a first plurality of distance 3measurements between a plurality of symbol pairs, each symbol pair of the plurality of 4symbol pairs including the first symbol and a respective transformed constellation symbol of 5the plurality of transformed constellation symbols; and 6identifying a subset of the plurality of symbols pairs based at least in part on 7the first plurality of distance measurements.  However, Aubert teaches, in the same technical field, the limitations: determining, in the transformed lattice domain, a first plurality of distance 3measurements between a pluralities of symbol pairs (e.g. Figs. 5-6  and Pg. 6, lines 15-20, Pg. 8, lines 1-5), each symbol pair of the plurality of 4symbol pairs including the first symbol and a respective transformed constellation symbol of 5the plurality of transformed constellation symbols (e.g. Figs. 5-6  and Pg. 6, lines 15-25, Pg. 19, line 20 - Pg. 20, line 5); and 6identifying a subset of the plurality of symbols pairs based at least in part on 7the first plurality of distance measurements (e.g. Figs. 5-6  and Pg. 6, lines 15-25, Pg. 19, line 20 - Pg. 20, line 5). 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the wireless device disclosed by Chen with Aubert’s teaching for the purpose of determining limited number of symbols by reducing computational complexity. In combination, Chen is not altered in that Chen continues to perform decoding the number of symbols of the transmitted beams of the wireless networks. Therefore one of ordinary skill in the art, such as an individual working in the field of wireless network communications 
 
RE claims 4 and 24, Chen discloses 1 1the method and apparatus of claims 3 and 23, as described above.
Chen does not explicitly disclose the limitations: wherein identifying the subset of the plurality 2of symbols pairs further comprises: 3selecting a list size number of the plurality of symbol pairs based at least in part on the first plurality of distance measurements, each selected symbol pair of the pluralityAttorney Docket No. PN928.01 (93519.2780)Qualcomm Ref. No. 183924 605of symbol pairs having a shorter distance measurement than any unselected symbol pair of 6the plurality of symbol pairs. However, Aubert teaches, in the same technical field, the limitations: 3selecting a list size number of the plurality of symbol pairs based at least in part on the first plurality of distance measurements (e.g. Fig. 6, e.g. Figs. 5-6  and Pg. 6, lines 15-25, Pg. 19, line 20 - Pg. 20, line 5), each selected symbol pair of the pluralityAttorney Docket No. PN928.01 (93519.2780)Qualcomm Ref. No. 183924 605of symbol pairs having a shorter distance measurement than any unselected symbol pair of 6the plurality of symbol pairs (e.g. Fig. 6, e.g. Figs. 5-6  and Pg. 6, lines 15-25, Pg. 19, line 20 - Pg. 20, line 5). 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the wireless device disclosed by Chen with Aubert’s teaching for the purpose of determining limited number of symbols by reducing computational complexity. In combination, Chen is not altered in that Chen continues to perform decoding the number of symbols of the 


RE claim 8, Chen discloses 1 1the method of claim 1, wherein applying the lattice reduction further 2comprises:  3determining the transformation matrix based at least in part on a column 4correlation criterion (e.g. S702 of Fig. 8, Para [0044] of Chen).  

RE claim 9, Chen 1 discloses the method of claim 1, wherein the decoding further comprises:  2decoding a plurality of symbols of the beamformed transmission based at least 3in part on the transformation matrix (e.g. Figs. 6, 8, 15, Paras [0045]-[0051] and Claims 3-10 of Chen) , the plurality of symbols including the first symbol and 4the second symbol (e.g. Figs. 6, 8, 15, Paras [0045]-[0051] and Claims 3-10 of Chen).  

RE claim 10, Chen 1 discloses 1 the method of claim 9, wherein a first subset of the plurality of 2symbols corresponds to a first spatial layer and a second subset of the plurality of symbols 3corresponds to a second spatial layer (e.g. Fig. 1 and Paras [0005], [0007], [0042]), the second spatial layer differing from the first spatial 4layer (e.g. Fig. 1 and Paras [0005], [0007], [0042]).  

RE claims 11 and 28, Chen 1 discloses  1the method and apparatus of claims 1 and 21, further comprising: 2determining a channel property associated with the beamformed transmission (e.g. Figs. 6-7 and Paras [0005]-[0006], [0014]-[0016]); 3and 

RE claim 12, Chen 1 discloses 1 the method of claim 11, wherein the number of resource elements 2corresponds to a number of different sub-carriers in a same symbol period (e.g. Fig. 5, Paras [0035]-[0040]).  

RE claim 13, Chen 1 discloses 1 the method of claim 11, wherein the number of resource elements 2corresponds to a number of sub-carriers located in a plurality of different symbol periods (e.g. Fig. 5, Paras [0035]-[0040]).  

RE claim 14, Chen 1 discloses 1 the 1 method of claim 11, wherein the channel property is a delay 2property, a Doppler spread property, or both (e.g. Figs. 10-13Paras [0051]-[0052]: is a delay property).  

RE claim 15, Chen 1 discloses 1 the 1 method of claim 1, wherein the transformation matrix includes real and integer numbers (e.g. Fig. 8, Para [0044]:  Transformation matrix include real and upper-triangular (i.e. integer) numbers)

RE claim 16, Chen 1 discloses 1 the 1 method of claim 1, wherein applying the lattice reduction further 2comprises:  3applying the transformation matrix to the channel estimate to determine a 4transformed channel estimate (e.g. Figs. 6, 8, 15 and Paras [0026], [0031], [0044]); and 5performing matrix decomposition of the transformed channel estimate into a 6product of an orthogonal matrix and an upper triangular matrix (e.g. Fig. 8, Paras [0044]-[0045]). 
 

Chen does not explicitly disclose the limitations: wherein each distance measurement of the 2first plurality of distance measurements and each distance measurement of the second plurality of distance measurements is a successive interference cancellation distance estimate.  
However, Aubert teaches, in the same technical field, the limitations: 3 wherein each distance measurement of the 2first plurality of distance measurements and each distance measurement of the second plurality of distance measurements is a successive interference cancellation distance estimate (e.g. Figs. 5-6 and Pg. 4, lines 15-25). 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the wireless device disclosed by Chen with Aubert’s teaching for the purpose of determining limited number of symbols by reducing computational complexity. In combination, Chen is not altered in that Chen continues to perform decoding the number of symbols of the transmitted beams of the wireless networks. Therefore one of ordinary skill in the art, such as an individual working in the field of wireless network communications could have combined the features/elements as claimed by known methods, and that in combination, each feature/element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 18.

 RE claim 19, Chen 1 discloses 1 the 1 method 1of claim 1, as described above.

However, Aubert teaches, in the same technical field, the limitations: 3 wherein each distance measurement of the 2first plurality of distance measurements and each distance measurement of the second plurality of distance measurements is a successive interference cancellation distance estimate (e.g. Figs. 5-6, Pg. 4, lines 15-25, Pg. 10, line 25 – Pg. 11, line 2). 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the wireless device disclosed by Chen with Aubert’s teaching for the purpose of determining limited number of symbols by reducing computational complexity. In combination, Chen is not altered in that Chen continues to perform decoding the number of symbols of the transmitted beams of the wireless networks. Therefore one of ordinary skill in the art, such as an individual working in the field of wireless network communications could have combined the features/elements as claimed by known methods, and that in combination, each feature/element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 19.

 RE claim 20, Chen 1 discloses 1 the 1 method of claim 1, wherein the configuration message indicates a defined quadrature amplitude modulation and a defined coding rate for the beamformed transmission (e.g. Paras [0007], [0042]).



Allowable Subject Matter
Claims 5-7 and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 




/BERHANU TADESE/Primary Examiner, Art Unit 2632